Title: To George Washington from Nathaniel Woodhull, 20 July 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir,
In Convention of the Representatives of the State of New York, July 20th 1776.

I have the Honor to inclose to your Excellency by order of the Convention a Copy of sundry Resolves which were yesterday agreed to, for the Defence of the Inhabitants and protection of the Stock upon Nassau Island, and beg leave to Submit to your Consideration a Short State of the Situation and Circumstances of that Island and it’s Inhabitants, from which you see the inutility of any Attempts for a total Removal of the Stock from thence.
It is supposed there are near 100,000 Head of horned Cattle besides a much larger Number of Sheep and other Stock the removal of which would necessarily consume the greater Part of the Campaign; but supposing the same could be effected on a short Time, vast Numbers of the Stock must inevitably perish for want of Subsistance, as it could not be procured within any reasonable Distance—besides such a Measure would reduce the Inhabitants computed from 25 to 30,000 to the most deplorable and insuperable Difficulties and Distresses, these Considerations have induced the Convention to give over the Thoughts of removing the Stock from the Island, as not only impracticable, but not advancive of the Public Service, especially as the waste

and common Lands in the Eastermost Part of Queens and in Suffolk Counties, are so covered with Thickets of Wood as to render it too dangerous for forraging Parties to attempt to penetrate. I trust that the Militia now to be raised (which is expected to form a Corps of between 7 and 900 Men,) with the Troops already stationed at the East End of the Island, may be sufficient to remove the Stock from those places which are most exposed, and prevent the Depredations of small Detachments, and should the Enemy attempt with their main Army to fix themselves on any Part of the Island, I doubt not but your Excellency will give a good Account of them.
The Convention have received Information that there are a considerable Number of fatted Cattle and Sheep on the Island, they submit whether it would not be proper that the Commissary General should be requested to give the preference in purchasing, to those Cattle.
I cannot conclude without expressing my wishes that the Detachment under Lieut. Colonel Livingston may be continued at their present Post, for that Part of the Island is so much exposed to be insulted by the Enemy’s Cruizers, that I fear the Inhabitants would totally abandon the Country should those Troops be drawn off. I have the Honor to be most respectfully Your Excellency’s most obedient humble Servant

Nathll Woodhull Presidt

